                   Case 2:20-mj-06108-DUTY Document 4 Filed  12/17/20 Page
                                                          http://156.131.20.221    1 of 5 Page ID #:23
                                                                               /cacd/CrimIntakeCal.NSF/l 222c8c990b 1 f46...




                                                                UNITED STATES DISTRICT COURT
                                                               CENTRAL DISTRICT OF CALIFORNIA

           i1NITED STATES OF AMERICA,                                               ~ Western Division                    ._.]iA1ABR-6£~
                                                                         Plaintiff, ~
                                            °S                                      ~ Case Number: 2:20-MJ-06108-1          Out of District Affidavit
                                                                                    ~ Initial App. Date: 12/17/2020         Custody
           Keith Berman                                                             ~ Initial App. Time: 1:00 PM




                                                                       Defendant.    Date Filed: 12/17/2020
                                                                                     Violation: 15 USC 78 78ff 17C F.R 240
                                                                                     1065 18 USC~~ ,~,^ ~~~ ~U~~~[~j-~~-,
                                                                                     CourtSmart~'Reporter (~ 1             ~~~ 1
                                                                                                ~~
                    PROCEEDINGS HELD BEFORE UNITED STATES                                                CALENDAR/PROCEEDINGS SHEET
                       MAGISTRATE JUDGE: Karen L. Stevenson                                               LOCAL/OUT-OF-DISTRICT CASE



                  PRESENT:                  Roberson, Gay                                                                        None
                                                                                    noes ~j-,~.c~~,4-9a
                                        Deputy Clerk                             Assistant U.S. Attorney ~                     /nterpreter/Language
                O INITIAL APPEARANCE NOT HELD -CONTINUED
                ~'~efendant informed of charge~ a~n right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                  }preliminary hearing OR L~YrEmoval hearing /Rule 20.
                ~   ~efendant states true name ~s~ as charged D is
                O Court ORDERS the caption of the Indictment/Information be changed to reflect defendant's different true name. Counsel are directed to
                   file all future documents reflecting the true name as stated on the record.
                D Defendant advised of consequences of false statement in financial affidavit. ~ Financial Affidavit ordered SEALED.
                D Attorney: Ronald Herzog, Ret ned D ,         p[~~ m d ~ Prev. Appointed          oss. ontribution (see separate order)
                    O Special appearance by:~~ ~r'i"~                            ~~ l.~ 9' ry ~)
                D Government's request for detention is: D GRANTED D DENIE O WITHDRAWN D CONTINUED
                O D endant is ordered: D Permanentlx Detained O Temporarily Detained (see separate order).
                       IL FIXED AT $ ~U, CX1(I. U~                         (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                     overnment moves to iJN EAL Complaint/Indictment/Information/Entire Case: ~GRANTED  II                D DENIED
                D Preliminary Hearing waived.
                D Class B Misdemeanor O Defendant is advised of maximum penalties
                   This case is assigned to Magistrate Judge                                                 .Counsel are directed to contact the clerk for the
                   setting of all further proceedings.
                D PO/PSA WARRANT ~ Counsel are directed to contact the clerk for
                   District Judge                                                             for the setting of further proceedings.
                O Preliminary Hearing set for                                     at 4:30 PM
                D PIA set for:                                     at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                O Government's motion to dismiss case/defendant                                                 only: D GRANTED D DENIED
                D D fendanYs motion to dismiss for lack of probable cause: L'7 GRANTED ~ DENIED
                      fendant executed Waiver of Rights. O Process received.
                     ou ORDERS defendant Held to Answer to                                     Disgjrk of         C~            ~ 14'                   I
                   ~~oni to trznsfer, if bzil is postefl. lefen~ant to report on ~r before        ~~          ~ l.1.~1         — ~ 1[-           ~~l!~~ —~
                    D Warrant of removal and final commitment to issue. Date issued:                                  By CRD:
                       Warrant of removal and final commitment are ordered stayed until
                ~J Case continued to (Date)                                         (Time)                                    AM / PM
                   Type of Hearing:                                    Before Judge                                         /Duty Magistrate Judge.
                   Proceedings will be held in the O Duty Courtroom                                 D Judge's Courtroom
                D Defendant committed to the custody of the U.S. Marshal D Summons: Defendant ordered to report to USM for processing.
                D Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
                D stract of Order to Return efendant to Court on Next Court Day(M-20)issued. Original forwarded to USM.
                      LEASE ORDER NO: ~ C)~8b
                D Other:
         —~IC /;~                    C~PSA D USPO                               D FI       CIAL                             EADY
              ~-v                                                                           ~                                De u Clerk Initials      ~


                     M-5 (10/13)                         CALENDAR/PROCEEDING SHEET - LOCAL/OUT-OF-DISTRICT CASE                             Page 1 of 1




1 of 1                                                                                                                                           12/17/2020, 11:16 AM
                 Case 2:20-mj-06108-DUTY Document 4 Filed 12/17/20 Page 2 of 5 Page ID #:24

                  UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

      Case Name: United States of America v.         ~~~"~ ~_~~~                                      Case No. a~ m`
                                                                                                                   ~~j`~~._ ~/
                                                     Defendant     ~ Material Witness

      Violation of Tifle and Section: ~~~~ ~ ~~~ ~~C ~ ~j . ~` ~ ~ ~ d~~js J ~ (,~f'C, 1 Q~
                                         Summons       ~ Out of District ~ UNDER SEAL ~ Modified Date:

      Check ~o   one ofthefive numbered boxes below (unless one bond is to be replaced by another):
      1,     Personal Recognizance (Signature Only)       (c).Q Affidavit ofSurety With Justification          Release No.
                                                                 (Form CR-3) Signed by:                              1 ~ ~.~ ~. v
      2. ~ Unsecured Appearance Bond
           $                                                                                                    ~ Release to Pretrial ONLY
      3. ~ Appearance Bond                                                                                      ~ Release to Probation ONLY
             $ ~ t~, r~ck~. c~ v                                                                                    Forthwith Release
        ~a~.~ Cash DepOSit Amount or %~ Form CR-7~
                                                                         With Full Deeding of Property:

       (b).~] Affidavit of Surety Without
               ustification (Form Cx-4) Signed by:
                                                                                                                   All Conditions of Bond
~~                     4       I~ ~                                                                                (Exce tClearing-Warrants
       `
       J                                                                                                            Con~tion) Must be Met
                                                                                                                    and Posted by:
          e~~                   ~~e.,--~                                                                          a~~~adzos~o~ m
          p~t~i~ L'-i ~ noelF
           I~~ ~Y ~L~ aA ~..}t,v                                                                                ❑ Third-Party Custody
        -e~.             ~~'' A                           4,~ Collateral Bond in the Amount of(Cash               Affidavit (Form CR-3l)
           ~~   ,(L~~I~}                                      or Negotiable Securities):

                                                              $                                                ~ Bail Fixed by Court:
                                                                                                               [
                       ",j~~ Q ~/ h'1.
            ~ ~22l ~~ Z~
                                                          5.~ Corporate Surety Bond in the Amount of:          ~~~—
                                                               ~                                               (Judge /Clerk's Initials)


                                                       PRECONDITIONS TO RELEASE
         The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(8)(4).
     0 The Court has ordered a Nebbia hearing under 4 3142(g)(4).
         The Nebbia hearing is set for                                    at            Q a.m. ❑ p.m.

                                                   ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL.CONDITIONS of RELEASE,the following conditions ofrelease are imposed upon you:
      Submit to: [~ Pretrial Services Agency(PSA)supervision as directed by PSA; ~ Probation (USPO)supervision as directed by USPO.
                 (The agency indicated above,PSA or USPO, will be referred to below as "SupervisingAgency.'~
                                                                                                                          o -m
                                                                                           ?e2~~~ ~~S d p sign a Declaration
      Surrender all passports and travel documents to Supervising Agency no later than r ~/a
       re Passport and Other Travel Documents(Form CR-37), and do not apply for a passport or other travel document during the pendency
       ofthis case.
~]Travel is restricted to ~~~ ~~~r~'6~ ~~~jf}                                                 unless prior permission is granted by Supervising
       Agency to travel to a specific other location. Court permission is required for international travel.
]Reside as approved by Supervising Agenry and do not relocate without prior permission from Supervising Agency.
~
[~ Maintain or actively seek employment and provide proof to Supervising Agency. ~ Employment to be approved by
      Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                   Defendant's Initials:               Datex      ~ ~~
                                                                                   SSE ORDER AND BOND FORM                          P GE 1 F 4
               Case 2:20-mj-06108-DUTY Document 4 Filed 12/17/20 Page
    Case Name: United States of America v.
                                    KPj~ ~~~~~~                    Case3No.
                                                                         ofa5 UPage ID #:25
                                                                                ~'YJT (~ ~ ZJ~                                             --.7

                                                  Defendant      ~ Material Witness

        Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or

        witness in the subject investigation or prosecution,~'including but not limited to(~~~ G~'
                                                                                                 , 1'~.                       J~7j~(~YL~~

                                                                 except

       Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence

        of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:


       Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine compliance,

        you agree to submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.

       Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your

        own legal or true name without prior permission from Supervising Agency. ~In order to determine compliance, you agree

        to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

       Do not engage in telemarketing.

       Do not sell, transfer, or give away any asset valued at $ ~~ Q~ _ ~ ~                     or more without notifying and obtaining

        permission from the Court, except

       Do not engage in tax preparation for others.

       Do not use alcohol.

       Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and

       requirements ofthe program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by

       Supervising Agency.
       Do not use or possess illegal drugs or state-authorized marijuana. ~ In order to determine compliance, you agree to

       submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.

       Do not use for purposes ofintoxication any controlled substance analogue as defined by federal law or street, synthetic, or

       designer psychoactive substance capable ofimpairing mental or physical functioning more than minunally, except as

       prescribed by a medical doctor.

       Submit to:     drug and/or ~alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agenry.

       You must pay all or part ofthe costs for testing and treatrnent based upon your ability to pay as determined by Supervising Agency.

      Participate in residential ~ drug and/or ~ alcohol treatrnent as directed by Supervising Agenry. You must pay all or part ofthe costs

       oftreatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~Release to USPO only

      Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by

       Supervising Agenry. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.

      Parricipate in the Location Monitoring Program and abide by all of the requirements ofthe program, under the direction ofSupervising

       Agenry, which       will or    will not include alocation monitoruigbracelet.-You must pay all or part ofthe costs ofthe program based

       upon your ability to pay as determined by Supervising Ag,~n~
                                                                  ; You1mus        e    anc ally responsible for any lost or damaged equipment.
       ~                                                         ~a       ~~
           Location monitoring only - no residential restrictions; ~~J / ~~
                                                                                          ~~            ~~^~~~~ J1
                              -or-

           You are restricted to your residence every day:

                    from                    ~ a.m. ~ p.m. to                  0 a.m. ~ p.m.
                    as directed by Supervising Agenry;
                              -or-
                                                                                 Defendant's Initials~~/I ~           Date: X l ~I C
CR-1 (05/19)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FOR                                   1~AGE'~ OF 4
                  Case 2:20-mj-06108-DUTY Document 4 Filed 12/17/20 Page 4 of 5 Page ID #:26
       Case Name: United States of America v.          Ke(~         8~~~~                                Case No. ab /J7,3 ~p ~ d

                                                        Defendant     ~ Material Witness


               You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and

                                                                                       all of which must be preappxoved by Supervising Agenry;

               Release to PSA only ~ Release to USPO only

          You are placed in the third-party custody(Form CR-31) of

          Clear outstanding Q warrants or~ DMV and traffic violations and provide proof to Supervising Agency within                     days
          of release from custody.

          Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except

          as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your person

          and/or property by Supervising Agency in conjunction with the U.S. Marshal.

         Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than

          the age of 18 except in the presence of a parent or legal guardian of the minor.

         Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children

          under the age of 18.

         Do not be employed by, affiliated with, own, control, or otherwise participate directly or indirectly in the operation of any daycare

          facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.

         Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search

          of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.

          Marshal.

         Other conditions:




                                                                                      '.
                                                               ~          i     ~                                    ~
                       ~i /

 i~I

                                                 GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above enti$ed matter as
  maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence unposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will unmediately inform my counsel of any change in my contact information,including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness,juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. § 14135a.                                ~                            ~

                                                                                     Defendant's InitialsC~` X~~         Date:
CR-1 (05/19)                                CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND
                Case 2:20-mj-06108-DUTY Document 4 Filed 12/17/20 Page 5 of 5 Page ID #:27
      Case Name: United States of America v.      KC~°~ ~~~~                                            Case No. ~`(} rnJ ~ ~ b Yj.~/~
                                                    Defendant        ~ Material Witness


                                    ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

      As a condition of my release on this bond, pursuant to Tide 18 ofthe United States Code,I have read or have had interpreted to me
      and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
      all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

     Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
     continue in full force and effect until such time as duly exonerated.

     I understand that violation of any of the general and/or additional conditions ofrelease of this bond may result in a revocation of
     release, an order of detention, and a new prosecution for an additional offense which could result in a term ofimprisonment and/or
     fine.

     I further understand that ifI fail to obey and perform any ofthe general and/or additional conditions of release of this bond,this bond
     may be forfeited to the United States of America. Ifsaid forfeiture is not set aside,judgment may be summarily entered in this
     Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution ofthe
     judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws ofthe
     United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
     forfeited.




              ~ ~7 ~,~                                                                                      ~o~ ~aa~ -~r a
     Date                                Sign ur       efendant/Material Witness                         elephone Number



     x             ~ ~~~ ; a
     City and State(DO NOTINCLUDE ZIP CO E)
                                                            q1-~
         Check ifinterpreter is used: I have interpreted into the                                                language this entire form
         and have been told by the defendant that he or she understands all of it.



    Interpreter's Signature                                                                         Date



     Approve                  ~L~'t-     "~
                                          '                           ~f\_,                                                ~O r~~
                              United States I~k'~1g~/ Magistrate Judge                              Date

     Ifcash deposited: Receipt #                             for $


   (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                Defendant's Initials:
CR-1(05/19)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND                                         4mF4
